Title: Thomas Boylston Adams to William Smith Shaw, 3 July 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					
						Dear William
						Philadelphia 3d: July 1800
					
					I enclose you a receipt from Watson for your last pr of Pentaloons, and Mr: Lynch’s receipt for the last quarter’s rent of the house; the last you will please to give to my Mother.
					Frederick, the Hostler, called on me some days ago, to give him a character, as a Coachman, saying that his own, was gone in his chest to Quincy, and praying me to write for it. I promised to do the latter, but was not so ready to certify for his ability and good conduct, which I knew nothing about. He was very importunate—plead poverty &ca: but I dissmissed him, none the better for me. Mr: Briesler will see that the Chest be returned & you will notify me when it is sent.
					There is nothing new here, except a report, that the V. P. had suddenly departed this life, after 48 hours illness— The Aurora of this morning, says it is a federal bore, & a trick of a Baltimore Editor, to prevent the author of the American Declaration of Independence, from being toasted throughout the Continent, at the approaching festival— It Adds—Mr: Jefferson, was in perfect health, at his seat, on the 28th: ulto.— I never was the Dupe of this story, and suspecting it to be a sheer fabrication (for what purpose I knew not) I refrained from any hasty expressions, which fell from others—Such as, “too good to be true”; “no matter if it is”; & such like, which, when the Democrats are perfectly recovered from their consternation, we shall see detailed at large, in print.
					The weather continues fine & temperate here, and no alarm of fever yet exists— I never knew the streets & gutters more offensive both to sight & smell.
					
					Remember me kindly to all friends; write me now & then and / Believe me always your
					
						T. B. Adams.
					
				
				
					Love & duty, to father & mother & Sister & Cousin—
					Send me a newspaper, if anything clever appears—
				
			